United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1798
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

        Brian Miranda-Ortiz, also known as Jose Orlando Soriano-Quijada

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                             Submitted: March 6, 2017
                               Filed: June 29, 2017
                                  [Unpublished]
                                 ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Brian Miranda-Ortiz pled guilty to one count of conspiring to distribute
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. Before
sentencing, he filed several motions to withdraw his plea and proceed to trial under
Federal Rule of Criminal Procedure 11(d)(2)(B). The district court1 denied the
motions and this appeal ensued. With jurisdiction under 28 U.S.C. § 1291, we affirm.

                                         I.

     Miranda-Ortiz entered his guilty plea in the district court on April 3, 2015.
Between July 2015 and March 2016—before his sentencing—he filed five separate
motions to withdraw the plea. In the first motion, filed on his behalf by counsel,
Miranda-Ortiz raised four grounds for withdrawing the plea:

            1. The Defendant believes the plea agreement he entered into with
            the Government is not beneficial for him but, in fact, is the same
            as if he plead [sic] directly to the Court or went to trial and
            received the mandatory minimum;
            2. The Defendant believes there are suppression issues he would
            now like to litigate, such as his seizure and arrest and the search
            of his business premises following his seizure;
            3. The Defendant indicates he did not agree to forfeit the money
            seized by the Government in this matter; [and]
            4. According to the Defendant, the Government told him he
            would be given safety valve which was the sole reason he plead
            [sic] guilty but the Government . . . will deny safety valve[.]

      Later, Miranda-Ortiz filed a pro se motion that restated the four arguments
from the first motion and also added the following grounds for withdrawal:

            1. I did not sign my name to the plea agreement[;] . . .
            [2]. The cell phone they found at my business was not mine and
            the phone records will prove it[;] . . .
            [3]. The DEA Agents threatened to take my children away[;] . . .
            [4]. I felt pressured, threatened, and scared, because I did not


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.

                                        -2-
             understand the proceeding or what was going on at the time[;] .
             . . [and]
             [5]. I did not sign my name or print and sign my name to the plea
             agreement.

In a declaration supporting his pro se motion, Miranda-Ortiz added a claim of
ineffective assistance of counsel as well as a claim that the plea agreement was
initially identified by the court using an erroneous case number.

       The district court held a hearing on November 13, 2015, in which Miranda-
Ortiz was given several opportunities to articulate a legitimate basis upon which the
court could find a fair and just reason warranting plea withdrawal. Miranda-Ortiz
read from a prepared document detailing his desire to withdraw his plea. When asked
specifically by the court, Miranda-Ortiz admitted it was his signature on the plea
document—contrary to representations he had previously made in his pro se motion.
Additionally, using a transcript from the plea hearing, the court asked Miranda-Ortiz
several questions related to that hearing and his purported justifications for plea
withdrawal.

       Following the motion hearing, the district court issued an order denying the
motions to withdraw the guilty plea. The court found that, contrary to Miranda-
Ortiz’s claim that he was coerced into his plea, the plea hearing transcripts and his
own accounts of that hearing clearly demonstrated that he entered the plea knowingly
and voluntarily. As to the remaining withdrawal arguments, the court concluded that
Miranda-Ortiz had merely developed “buyer’s remorse” about his plea and was not
entitled to relief.

       Miranda-Ortiz subsequently filed three more pro se motions seeking to
withdraw his guilty plea. Aside from the arguments already asserted in prior motions,
the additional motions raised a Sixth Amendment confrontation claim. The district
court denied the motions. Miranda-Ortiz was sentenced to 120 months imprisonment.

                                         -3-
                                          II.

       We review the denial of a motion to withdraw a guilty plea for abuse of
discretion. United States v. Briggs, 820 F.3d 917, 920 (8th Cir. 2016). “It is well
settled that a defendant does not have an absolute right to withdraw a guilty plea
before sentencing.” United States v. Newson, 46 F.3d 730, 732 (8th Cir. 1995).
Indeed, “[p]leading guilty is a solemn act not to be set aside lightly.” Briggs, 820
F.3d at 919 (internal quotation marks omitted). Once it is accepted by the court, a
guilty plea may be withdrawn prior to sentencing if “the defendant can show a fair
and just reason for requesting the withdrawal.” United States v. Bowie, 618 F.3d
802, 810 (8th Cir. 2010) (quoting Fed. R. Crim. P. 11(d)(2)(B)).

       On appeal, Miranda-Ortiz abandons most of the arguments he raised before the
district court and instead narrows his position to the allegations that “[h]e was
confused and misled by the advice of his attorney, and he felt coerced into pleading
guilty.” Specifically, he argues that (1) he was misled into believing that he would
qualify for a two-level “safety valve” reduction in his sentencing assessment, and (2)
he believed he could prove his innocence at trial because a federal agent misidentified
him at his detention hearing. These assertions are belied by the record of the change
of plea hearing in the district court. We address each argument in turn.

      First, with respect to the safety valve reduction, Miranda-Ortiz was told during
the change of plea hearing that, “right now today you’re not safety valve eligible.”
He acknowledged that he understood that he was not safety valve eligible and that,
in order to become safety valve eligible, he would have to perform a “safety valve
proffer” in which he must sit down with the government and provide truthful
information about his offense conduct. See 18 U.S.C. § 3553(f)(5). After he
performed the safety valve proffer, the government informed his attorney, who was
also present at the proffer, that Miranda-Ortiz had not responded truthfully to
questions about his offense conduct. The government asserted that Miranda-Ortiz

                                         -4-
repeatedly mischaracterized and minimized his role in the drug trafficking conspiracy
and, on three occasions, provided demonstrably false information. Miranda-Ortiz
does not challenge the government’s characterization of the safety valve proffer.
With no evidence to the contrary, we conclude that Miranda-Ortiz was not misled into
believing he qualified for a safety valve reduction.

        Second, as to Miranda-Ortiz’s position that he could prove his innocence at
trial, the record again provides no basis for relief. This argument is based on a
sentence in a letter by Miranda-Ortiz to the district judge stating, “I maintain my
innocence in this matter,” in addition to the following statement from one of his pro
se withdrawal motions: “I believe I can win at a suppression hearing, because the
DEA Agent did not identify me at a hearing, but identified someone else instead
under oath.” Miranda-Ortiz’s claim of innocence is, like many of his other assertions
to this court, explicitly contradicted by his own statements to the district court. At the
change of plea hearing, Miranda-Ortiz conceded that he participated in a
methamphetamine trafficking conspiracy in which he played the role of a
“middleman” by facilitating drug transactions between buyers and sellers. To the
extent Miranda-Ortiz feels he made a mistake pleading guilty because he might have
succeeded in suppressing identification evidence, a plea withdrawal is unwarranted.
See Newson, 46 F.3d at 732 (“The plea of guilty is a solemn act not to be disregarded
because of belated misgivings about its wisdom.”) (internal quotation marks omitted).

       Contrary to Miranda-Ortiz’s arguments, the record establishes that he entered
his guilty plea knowingly and voluntarily. Miranda-Ortiz expressly acknowledged
that he and his attorney had gone over many different versions of the plea agreement
together, that they had asked the government for multiple changes to the agreement,
and that the plea agreement reflected the various changes they had requested.
Miranda-Ortiz further admitted that his attorney had answered all of his questions and
had given him the time he needed to decide to plead guilty. Miranda-Ortiz expressly
confirmed that he had signed the agreement. Finally, Miranda-Ortiz agreed that his

                                           -5-
attorney had his best interests in mind and confirmed that he was satisfied with his
attorney’s representation “the whole way through.”

       We agree with the district court that the numerous inconsistencies between
Miranda-Ortiz’s testimony in open court and his allegations supporting withdrawal
preclude a finding that “fair and just” reasons exist to set aside the guilty plea. We
have previously explained that a defendant’s “[s]olemn declarations in open court
carry a strong presumption of verity.” United States v. Green, 521 F.3d 929, 932 (8th
Cir. 2008) (alteration in original) (internal quotation marks omitted); United States
v. Fitzhugh, 78 F.3d 1326, 1329 (8th Cir. 1996). In Green, for instance, we upheld
the denial of a motion to withdraw a guilty plea because the defendant’s “self-serving,
post-plea claims that he was . . . unable to voluntarily choose to plead guilty fl[ew]
directly in the face of his own plea hearing testimony.” 521 F.3d at 932 (first
alteration in original) (internal quotation marks omitted). Likewise, here Miranda-
Ortiz seeks to withdraw his guilty plea for reasons that are directly contradicted by
his own previous testimony. The district court thoroughly considered Miranda-
Ortiz’s arguments and was satisfied that he entered his plea knowingly and
voluntarily. We find no abuse of discretion in that determination.

                                         III.

      For the reasons discussed herein, the district court’s dismissals of Miranda-
Ortiz’s motions to withdraw his guilty plea are affirmed.
                       ______________________________




                                         -6-